 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   DAVID DEL TORO,                          Case No. CV 16-03624 RSWL (RAO)
12                      Petitioner,
13         v.                                 JUDGMENT
14   RAYMOND MADDEN,
15                      Respondent.
16

17         Pursuant to the Court’s Order Accepting Findings, Conclusions, and
18   Recommendations of United States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that the Petition is denied, and this
20   action is dismissed with prejudice.
21

22

23   DATED: 10/12/2018
24                                         s/ RONALD S.W. LEW
                                           RONALD S. W. LEW
25                                         UNITED STATES DISTRICT JUDGE
26

27
28
